Citation Nr: 0100502	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-16 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) from February 13, 1996 to 
September 22, 1997.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
from September 23, 1997.

3.  Entitlement to a rating in excess of 10 percent for 
chronic gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  His PTSD appeal arises from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  His chronic gastritis 
appeal arises from an April 1998 rating decision of that RO.

The veteran submitted a letter in December 1996 in response 
to the May 1996 rating decision that should have been 
construed as a notice of disagreement with the decision.  The 
RO issued a statement of the case for PTSD in April 1998, and 
the veteran perfected his appeal.  As such, this PTSD appeal 
arises from the original May 1996 rating decision, rather 
than the rating decision issued in July 1997.

By rating decision in October 1999, the RO increased the 10 
percent evaluation for PTSD to 30 percent, effective since a 
treatment record dated on September 23, 1997.  Generally, on 
a claim for an original or an increased rating, a claimant 
will be presumed to be seeking the maximum benefit allowed by 
law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the claim is still in appellate status, despite the 
increased rating assignment for PTSD.  Further, the veteran's 
PTSD evaluation will be adjudicated both from the original 10 
percent evaluation and since the increase to 30 percent.

The veteran submitted a letter in September 1997 that should 
have been construed as a timely notice of disagreement with 
the RO's July 1997 decision denying service connection for 
degenerative changes, lumbar spine (claimed as a spinal 
injury).  This matter will be addressed in the remand 
portion.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  From February 13, 1996 to September 22, 1997, the 
veteran's PTSD was manifested by definite social and 
industrial impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; his PTSD 
was not productive of more than definite or moderately large 
social and industrial impairment or more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

3.  From September 23, 1997, the veteran's PTSD has been 
productive of considerable social and industrial impairment 
or occupational and social impairment with reduced 
reliability and productivity; his PTSD has not been 
manifested by more than considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity.

4.  The veteran's chronic gastritis is manifested by small 
nodular lesions, and symptoms.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 30 
percent, and no more, for PTSD from February 13, 1996 to 
September 22, 1997 have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.129, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for entitlement to an evaluation of 50 
percent, and no more, for PTSD from September 23, 1997 have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.129, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for chronic gastritis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD from February 13, 1996 to September 22, 1997

The veteran has indicated that he disagrees with the RO's 
initial assignment of 10 percent for PTSD.  In this regard, 
the Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders were changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board must consider 
the veteran's service-connected PTSD under the old criteria 
both prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996, and determine which 
set of criteria is most favorable to the veteran.

Service connection was established and a 10 percent 
evaluation was assigned for PTSD by a May 1996 rating 
decision under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1996).  Under the criteria prior to November 7, 1996, a 10 
percent evaluation was warranted for PTSD with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment . A 100 percent evaluation was warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  A total rating required total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran must have been demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Under the criteria in effect from November 7, 1996, a 30 
percent evaluation was warranted for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
causing occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 
(2000).

At a VA examination in March 1996, the veteran indicated that 
he had been married three times, and he had one child by his 
first wife.  He described himself as nervous, irritable, and 
impatient.  He said he was unable to watch movies that 
portrayed war, and he had both good sleeping days and bad 
ones, where his sleep was interrupted and he could not fall 
back asleep again.  He further described having nightmares, 
being isolated in the community, and having few friends.  On 
mental status examination, he denied hallucinations and 
delusions, other than nightmares.  The examiner indicated 
that the veteran showed good insight and judgment.  A 
diagnosis of PTSD was rendered, and the examiner indicated 
that the veteran's Global Assessment of Functioning (GAF) 
score was 60.

Outpatient treatment records from February 1996 to February 
1997 regarded both PTSD symptoms and other medical topics.  A 
treatment record of February 1996 showed that his 
"presentation suggested that he could have been diagnosed 
PTSD mild during his first four to five years past military 
[duty].  Throughout the years [his] symptoms have mitigated.  
His main concerns are medical issues and affording needed 
medications."  The veteran indicated in December 1996 that 
he was "doing fine but [he was] still pretty anxious."  The 
veteran was sleeping six to seven hours per night and having 
mild to moderate nightmares, intermittently.  The examiner 
diagnosed PTSD, delayed onset, chronic, mild.

At a VA examination in March 1997, the veteran said that he 
had been married to his first wife for 33 years, his second 
wife for 12 years, and he was married to his third wife for 
seven years at that time.  He said that he and his wife 
attended church together, and that she was very supportive of 
him.  He said that he went to work in the fifth grade to help 
his family after an injury to his father, and he tolerated 
the work well.  He said that his PTSD symptoms began on 
returning from the European Theater of Operations in World 
War II.  He had nightmares, and he sometimes awoke in a 
sweat.  The veteran reported that crowds caused him to become 
anxious.  He preferred to be with his wife or by himself, and 
he indicated that he had no close friends.  He could sleep 
for four or five hours maximum per night, and he was unable 
to continue at his employment as a machine repairman because 
of the PTSD and serious arthritis symptoms.  The PTSD 
symptoms had reportedly worsened in May 1996.  The examiner 
stated that the veteran did not have hallucinations or 
delusions, and there was no suicidal or homicidal ideation.  
The veteran was again diagnosed with PTSD, and his GAF score 
was assessed as 50.

In evaluating this evidence under the criteria prior to 
November 7, 1996, the Board has attempted to quantify the 
degree of impairment as manifested by the veteran's PTSD 
prior to September 23, 1997.  In this respect, the Board has 
determined that the PTSD is manifesting distinct, 
unambiguous, and moderately large impairment.  In other 
words, the Board believes that prior to September 23, 1997, 
the veteran's PTSD was manifesting a degree of social and 
industrial inadaptability that was more than moderate but 
less than large.  In making this determination, the Board 
construed all of the appropriate evidence, including the 
assessment of the veteran's GAF scores at various times 
during this stage.  The veteran's GAF was 50 in March 1997.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV), a GAF score of 41 to 50 reflects 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  On the other hand, the veteran's GAF 
score was assessed at 60 in March 1996.  According to the 
DSM-IV, a GAF of 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  In making its determination, the Board must 
weigh all of the factors of record, not only the assessment 
of GAF scores.  The Board in this case has concluded that an 
evaluation of 30 percent is warranted for PTSD for the period 
from February 13, 1996 to September 22, 1997; in that 
respect, the appeal is granted.  Nevertheless, the Board has 
further determined that an evaluation in excess of 30 percent 
is not warranted.

The veteran has reported that he has sleep disturbance, 
nightmares, and feelings of isolation.  He also denied any 
hallucinations or delusions on several occasions, and there 
was no suicidal or homicidal ideation reported by the VA 
examiners.  On several occasions, the veteran's PTSD symptoms 
were characterized as "mild."  The VA examiner in December 
1996 objectively stated that the veteran's nightmares were 
mild to moderate, and the PTSD, while chronic, was mild.  
Although it was stated that the veteran could no longer work, 
serious physical conditions were noted in that assessment, 
and PTSD by itself was not given as the cause of his 
inability to work.  Rather, the veteran's unemployment was 
reported as a stressor affecting his psychological state.  
Considering all of the evidence under the criteria prior to 
the regulatory changes, the Board concludes that a PTSD 
evaluation in excess of 30 percent is not warranted prior to 
September 23, 1997.

Likewise, an evaluation in excess of 30 percent is not 
warranted under an evaluation using the new criteria.  
Although the Board agrees that there is occupational and 
social impairment, the evidence does not show that the 
veteran's affect was flat, or that he had circumstantial, 
circumlocutory, or stereotyped speech.  He did report that he 
could not watch war movies, and he became anxious in crowds.  
Nonetheless, the evidence does not show that he had panic 
attacks more than once per week, or that there was difficulty 
in understanding complex tasks.  There is no evidence that he 
could have retained only highly learned material, or that he 
forgot to complete tasks.  Further, the record does not show 
that his judgment was impaired; instead, the examiner in 
March 1996 stated that the veteran's insight and judgment 
were good.  Further, the examiners did not indicate that 
there was any disturbance of motivation and mood-the veteran 
indicated that he was motivated to continue working, even 
though that was no longer possible.  In terms of his social 
relationships, although he said that he was isolated and had 
few friends, he apparently has a positive relationship with 
his current wife.  In fact, he has been involved in marriages 
for long periods of his life, even though his prior two 
marriages ended in divorce.  In light of all of these 
factors, there is little evidence that an evaluation in 
excess of 30 percent is warranted by the criteria in effect 
as of November 1996 for the applicable period, and a higher 
evaluation is denied.

PTSD from September 23, 1997

The veteran underwent a VA examination in September 1998.  He 
described himself as nervous and argumentative, and he 
characterized his third wife as very supportive.  Although 
medication had improved his mood, he said he was still having 
irritability, nightmares, and low energy levels.  He had a 
history of working at a railroad and unloading freight cars, 
with the Highway Road Department, and at a rock quarry.  On 
mental status evaluation, the veteran was friendly, 
courteous, and polite.  He responded to questions in a 
direct, spontaneous, and rational manner, although his memory 
appeared to the examiner to be poor.  His conversation 
focused on mood patterns, irritability, and isolation.  He 
avoided crowds, and denied being violent or hostile.  He said 
that sometimes he heard noises or sounds that he did not feel 
were real.  He said that he had depression and sleep 
disturbance, which was partially controlled with medication.  
The examiner said that the veteran was unable to work, and 
that physical conditions were affecting him, coupled with his 
mental status.  The examiner rendered a PTSD diagnosis, and 
assessed the veteran's GAF at 45.  

Outpatient treatment records from August 1997 to September 
1999 reflect that the veteran was attending group therapy 
during that time.  Most of the notes are general in nature 
and do not reflect any findings specific to the veteran.  In 
September 1997, however, he was individually examined.  The 
examiner indicated that the veteran was having mild to 
moderate sleeping problems, and the veteran said that he was 
able to sleep for four hours per night.  He also reported 
there were nightmares about once per week, along with 
intrusive thoughts during the day.  He denied suicidal and 
homicidal ideation, or side effects from his medication.  The 
examiner said there was no thought disorder or psychosis, 
although there were some mild memory and cognitive deficits 
that were constant and unchanged.  Another session in January 
1998 revealed that the veteran had hypervigilance, especially 
at sounds that were similar to clicking noises, such as would 
be made by the heels of a German soldier.  He reported 
nightmares occurring three times weekly.  He had stress 
around other people, but he denied any depression.  He also 
said that anger was problematic for him.  The examiner 
indicated that treatment had improved the veteran's 
relationship with his spouse.  A treatment record from April 
1998 showed that the veteran had been sleeping adequately.  
His nightmares recurred about two to three times per month, 
but "bad dreams [were] quite frequent."  Otherwise he 
seemed in a fairly good mood, and he denied suicidal and 
homicidal ideation.

Again, because the veteran's appeal began before the 
regulatory changes, the Board will consider the criteria both 
prior to and from November 7, 1996.  The Board concludes that 
a 50 percent evaluation, and no more, is warranted from 
September 23, 1997.  The Board is basing this decision on the 
veteran's symptoms as reported on the VA examination report 
of September 1998 and the VA group therapy records.  The 
Board further concludes, however, that an evaluation in 
excess of 50 percent is not warranted.  Although the veteran 
had a GAF score of 45 in September 1998, the symptoms as 
reflected by the examination report do not show that the 
criteria for a higher evaluation have been met.  The 
veteran's speech was direct, spontaneous, and rational.  He 
was unable to work, but the evidence shows that physical 
limitations were seriously impeding his ability to maintain 
employment, along with the service-connected mental disorder.  
The veteran denied suicidal and homicidal ideation on several 
occasions, and the treatment notes show that although he was 
having stress and irritability, he had a solid relationship 
with his wife.  In fact, by his account in January 1998, 
their relationship was improving secondary to his medication.  
Although the record shows that there was significant sleep 
disturbance, he indicated at least once that he was sleeping 
adequately, and he was in a "fairly good mood" as of April 
1998.  The record is somewhat conflicting regarding the 
frequency of his nightmares.  He has recurrent dreams about 
Germans chasing him.  Nevertheless, the Board has weighed the 
clinical evidence and it concludes that an evaluation in 
excess of 50 percent is not warranted from September 23, 
1997.  In this regard, there is no evidence that there are 
obsessional rituals which interfere with routine activity or 
near-continuous panic.  The veteran can function 
independently and appropriately, and there is no evidence 
that he has impaired impulse control or unprovoked periods of 
violence.  Rather, the evidence shows that he was friendly 
and cordial at the VA examination in September 1998.  
Further, there is no spatial disorientation, neglect of 
personal hygiene, or deficiencies in most areas.  Because of 
all of these factors, the Board has determined that an 
evaluation in excess of 50 percent is not warranted from 
September 23, 1997.

Chronic gastritis

Service connection has been in effect for chronic gastritis 
since October 1945, and the disorder is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2000).  That Code provides a 10 percent evaluation 
for gastritis, hypertrophic (identified by gastroscope):  
chronic; with small nodular lesions, and symptoms.  A 30 
percent evaluation is warranted for chronic gastritis, with 
multiple small eroded or ulcerated areas, and symptoms.  A 60 
percent evaluation is warranted with severe hemorrhages, or 
large ulcerated or eroded areas.  See 38 C.F.R. § 4.114, Code 
7307.

An esophagogastroduodenoscopy (EGD) performed in October 1998 
was precipitated by the veteran's gastric symptoms.  The 
veteran stated that he had nausea and vomiting, and he would 
give himself a Phenergan suppository for relief of those 
symptoms.  The procedure report reflects that the veteran's 
esophagus and duodenum were normal, and the stomach had 
patchy erythematous mucosa, which were not bleeding.  A 
diagnosis of erythematous mucosa, stomach, was rendered by 
the medical provider.

A May 1999 treatment note shows that the veteran reported a 
history of nausea and vomiting, but it had lessened when the 
veteran was taken off of the medication Ranitidine.  A 
colonoscopy and an EGD were performed on the veteran in June 
1999.  He had denied having hematemesis, melena, and 
hematochezia.  He did not have pain in his abdomen, but he 
had a bitter taste on awaking.  There was no peripheral 
edema.  The EGD showed there was retained food and some 
erythematous stripes.  According to a September 1999 follow-
up report, the veteran reported that there had been no 
episodes of nausea or vomiting since May 1999.  The note 
reflected that the prior EGDs in October 1998 and June 1999 
had revealed mild gastritis.  The veteran reported occasional 
solid food dysphagia.

Based on this medical evidence, the Board concludes that an 
evaluation in excess of 10 percent for chronic gastritis is 
not warranted.  In making this decision, the Board was 
persuaded by the characterization of the gastritis as 
"mild" in September 1999.  This evidence is recent and 
uncontroverted by the other evidence of record.  Moreover, 
although the veteran had a history of nausea and vomiting, he 
said that he had not had any episodes since May 1999.  A 
review of the medical evidence of May 1999 confirms that the 
veteran reported at that time that vomiting and nausea had 
lessened after he had been taken off of a certain kind of 
medication.  In other words, the evidence does not reflect 
that his chronic gastritis is more than 10 percent disabling.  
The veteran in May 1999 did not have hematemesis, melena, 
hematochezia, or peripheral edema.  Significantly, none of 
the evidence shows that the veteran has multiple small eroded 
or lacerated areas.  In light of all of these facts, the 
Board has determined that an increased evaluation for chronic 
gastritis in excess of 10 percent is not warranted.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply that doctrine because the preponderance of the evidence 
is against the veteran's claim. See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a rating of 30 percent, and no more, 
for PTSD is granted from February 13, 1996 to September 22, 
1997.

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a rating of 50 percent, and no more, 
for PTSD is granted from September 23, 1997.

Entitlement to a rating in excess of 10 percent for chronic 
gastritis is denied.


REMAND

The RO denied a claim of entitlement to service connection 
for a spinal injury in July 1997.  The veteran was notified 
of the decision in August 1997.  In September 1997, he 
submitted a letter to the effect that he drove a military 
vehicle during World War II, and he had to sit with no 
cushion on a steel plate for many hours in connection with 
his duties.  He reported that the reason he did not go to an 
Army doctor for his back condition at that time was because 
he was afraid that he would be sent to another unit if he did 
so.  The veteran also noted that he was not afforded a 
medical examination at the time of his discharge from 
military duty.  

The Board finds that this written communication can be 
construed as a timely notice of disagreement with the July 
1997 rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a) 
(2000).  A statement of the case addressing this issue has 
not yet been issued, and a remand is necessary for this 
purpose, as well.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  In a February 1999, the veteran reiterated that he 
had back problems and arthritis.  The RO, in a July 1999 
rating decision, characterized the issue as whether the 
veteran had submitted new and material evidence to reopen the 
claim of entitlement to service connection for degenerative 
arthritis, lumbar back (claimed as spinal injury and back 
problems).  However, because the veteran submitted a timely 
notice of disagreement with the July 1997 rating action, that 
claim was not made final, and the RO must now issue a 
statement of the case with regard to the issue on a direct 
service connection basis.  The veteran need not submit new 
and material evidence to reopen the claim, as the claim is 
now open.

Accordingly, this appeal is remanded to the RO for the 
following further action:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issue of 
entitlement to service connection for 
degenerative arthritis, lumbar spine.  He 
should be advised of the time limit in 
which he can perfect an appeal to the 
Board on the issue by filing a proper 
substantive appeal.  See 38 C.F.R. § 
20.302(b).

In accordance with proper appellate procedures, if the appeal 
is perfected, the case should then be returned to the Board 
for further appellate consideration.  The veteran need take 
no further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



